Citation Nr: 1815008	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to January 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In December 2015, the Board remanded the claim, and in a July 2016 rating action, service connection was granted.  For reasons not obvious, the issue was returned to the Board.  There no longer being any justiciable case or controversy regarding the issue, the Board will formally dismiss it below.  

Separately, the Board observes that the RO is working claims for an earlier effective date for service connection for hearing loss and tinnitus, but as those matters are not yet ripe for review, the Board does not have jurisdiction over them.  


FINDING OF FACT

There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as that matter was granted in a July 2016 rating decision.


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, the issue of service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.  38 U.S.C. §§ 511, 7104, 7105 (2012); 38 C.F.R. §§ 19.35, 20.101(d), 20.200, 20.201, 20.202, 20.302 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction.  See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).

As noted above, following the December 2015 Board remand and subsequent development, the RO granted service connection for PTSD at 10 percent disabling, effective July 16, 2012, and at 50 percent from May 19, 2016.  

In light of the above, there is no case or controversy currently before the Board as the claim for service connection for an acquired psychiatric disorder, to include PTSD, has been resolved entirely in the Veteran's favor.  Consequently, the appeal with respect to service connection must be dismissed.  


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


